Case: 3:16-cr-00098-TMR-MRM Doc #: 35 Filed: 06/22/20 Page: 1 of 6 PAGEID #: 120




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 3:16-cr-098
                                                            Also Case No. 3:20-cv-204

                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

DAVID ANTHONY McCOMB, JR.,

                              Defendant.            :



                               DECISION AND ORDER


        This criminal case is before the Court on Defendant’s Motion to Vacate under 28 U.S.C.

§ 2255 (ECF No. 32). The case was referred to the Magistrate Judge by General Order Day 13-01

and he has filed a Report and Recommendations recommending that the Motion to Vacate be

dismissed with prejudice (ECF No. 33).

       Defendant has now filed Objections to that Report (ECF No. 34). When a party files

objections to a Magistrate Judge’s Report, the District Judge must review de novo each portion of

the Report to which specific objections is made. This Decision reviews and rules on each of

Defendant’s specific objections.

       Defendant asserts his guilty plea and conviction must be vacated because of the Supreme

Court’s decision in Rehaif v. United States, 588 U.S. ___, 139 S. Ct. 2191 (2019).




                                                1
Case: 3:16-cr-00098-TMR-MRM Doc #: 35 Filed: 06/22/20 Page: 2 of 6 PAGEID #: 121




       On November 20, 3016, McComb entered into a Plea Agreement with the United States

(ECF No. 20). In the Plea Agreement, McComb agreed to plead guilty to the one count charged

in the Indictment, admitting that he was in fact guilty and that the attached Statement of Facts was

true. (Plea Agreement, ECF No. 20, PageID 40-41.) The Statement of Facts attached to the Plea

Agreement reads:

               On April 6, 2016, Dayton Police officers on a vehicular patrol
               encountered DAVID A. MCCOMB, JR., standing on a nuisance
               abated property located on East Third Street, in Dayton, Ohio. An
               officer exited the vehicle in an attempt to make contact with
               MCCOMB, and MCCOMB fled. After a brief foot chase, an officer
               apprehended MCCOMB near an alleyway behind a residence on
               South Jersey Street, in Dayton, Ohio. During a subsequent search of
               MCCOMB's person, officers found a Rossi, caliber .22 pistol, in the
               right front pocket of MCCOMB's pants. When recovered from
               MCCOMB, the Rossi, caliber .22 pistol had an obliterated serial
               number.

               The Rossi, caliber .22 pistol was manufactured in Brazil and thus
               had been transported in interstate commerce before reaching
               MCCOMB in Ohio. Prior to his possession of this firearm,
               MCCOMB had been convicted of crimes punishable by
               imprisonment for a term exceeding one year namely: (a) on or about
               April 24, 2003, in Montgomery County, Ohio, Common Pleas
               Court, Case Number 2003 CR 01200, of "Aggravated Robbery
               (deadly weapon);" (b) on or about April 24, 2003, in Montgomery
               County, Ohio, Common Pleas Court, Case Number 2003CR 01088,
               of "Aggravated Robbery (deadly weapon);" (c) on or about April 24,
               2003, in Montgomery County, Ohio, Common Pleas Court, Case
               Number 2003 CR 00204, of "Burglary;" (d) on or about March 8,
               2011, in Mahoning County, Ohio, Court of Common Pleas, Case
               Number 09CR526, of "Intimidation;" and (e) on or about March 14,
               2013, in Montgomery County, Ohio, Common Pleas Court, Case
               Number 2012 CR 00366, of "Abduction."


       Rehaif provides no basis for relief in this case for at least four reasons.


                                                  2
Case: 3:16-cr-00098-TMR-MRM Doc #: 35 Filed: 06/22/20 Page: 3 of 6 PAGEID #: 122




        First of all, McComb admitted under oath all the elements of the offense of conviction:

possession of a firearm that was in or affected interstate commerce after having been convicted of

five criminal offenses carrying a possible penalty of over one year’s incarceration. McComb reads

Rehaif as recognizing another element of a § 922(g) offense: knowledge of one’s status as a person

prohibited from possessing a firearm. The defendant in Rehaif had been convicted of violating §

922(g)(5) where the prohibited status was being an alien unlawfully in the United States; Rehaif’s

jury had been instructed that the Government did not have to prove Rehaif knew he was in the

country illegally and the Supreme Court found that instruction was incorrect: knowledge of status

is an element. But here McComb admitted the status of being a convicted felon and he surely

learned of that status when he was convicted of those felonies1 and thus knew his status when he

possessed the gun in question on April 6, 2016. If McComb’s argument is that he did not know

that possessing a firearm by a convicted felon was illegal, that is a claim of ignorance of the law,

which is not a defense. Cheek v. United States, 498 U.S. 192, 191 (1991). Substantively Rehaif

does not provide McComb any relief.

        The second reason why Rehaif provides no relief here is that it does not apply retroactively

to cases on collateral review. Judgment was entered in this case on March 27, 2017; the Rehaif

decision was not handed down until more than two years later on June 21, 2019. Subject to two

narrow exceptions, a case that is decided after a defendant's conviction and sentence become final

may not provide the basis for federal habeas relief if it announces a new rule. United States v.

May, 2019 U.S. Dist. LEXIS 203817, 2019 WL 6310185 (S.D. Ohio Nov. 25, 2019) citing Graham

v. Collins, 506 U.S. 461 (1993); Stringer v. Black, 503 U.S. 222 (1992); Teague v. Lane, 489 U.S.



1
 Under American law, convictions of defendants in absentia are extremely rare. As a matter of due process, they
can only happen when a defendant flees in the middle of trial. McComb does not assert any of his prior felony
convictions happened when he was not present.

                                                        3
Case: 3:16-cr-00098-TMR-MRM Doc #: 35 Filed: 06/22/20 Page: 4 of 6 PAGEID #: 123




288 (1989). A Supreme Court decision announces a new rule where the issue addressed was

susceptible to debate among reasonable minds. Butler v. McKellar, 494 U.S. 407, 412-415 (1990).

A new rule is “a rule that ... was not dictated by precedent existing at the time the defendant’s

conviction became final.” Saffle v. Parks, 494 U.S. 484, 488 (1990), quoting Teague v. Lane, 489

U.S. 288, 301 (1989)(emphasis in original). Certainly Rehaif embodies a new rule of criminal

procedure.

       “Two exceptions to the Teague rule, however, permit the retroactive application of a new

rule whenever: 1) the rule places certain kinds of primary, private individual conduct beyond the

power of the criminal law-making authority to proscribe or otherwise prohibits imposition of a

certain type of punishment for a class of defendants because of their status or offense; or 2) the

rule announces a new “watershed” rule of criminal procedure implicating the fundamental fairness

and accuracy of the criminal proceeding.” In re Carl Green, 144 F.3d 384, 386 (6th Cir. 1998),

citing Caspari v. Bohlen, 510 U.S. 383, 396 (1994). Rehaif does not come within the first Teague

exception because it does not place the possession of firearms by convicted felons beyond the

power of criminal law-making. While it is a new rule of criminal procedure, it is hardly a

“watershed” rule: while the Supreme Court has recognized the possibility that there might be such

rules, it has never actually found a new rule that meets that standard. Rehaif therefore does not

apply to cases on collateral review, such as on a motion to vacate.

       McComb relies heavily on United States v. Gary, 954 F.3d 194 (4th Cir. 2020), but Gary

was before the Fourth Circuit on direct appeal, not collateral review. Rehaif was decided after

Gary pleaded guilty to violating 18 U.S.C. § 922(g)(1), but before the Fourth Circuit decided his

case on appeal; in that sense, Rehaif was an “intervening” decision of the Supreme Court. The




                                                 4
Case: 3:16-cr-00098-TMR-MRM Doc #: 35 Filed: 06/22/20 Page: 5 of 6 PAGEID #: 124




Fourth Circuit did not have to decide the issue of retroactivity of the Rehaif decision because

Gary’s conviction had not become final when Rehaif was decided.

        Third, McComb’s Motion to Vacate is barred by the one-year statute of limitations in 28

U.S.C. § 2255(f). His conviction became final when he failed to appeal by April 10, 2017, fourteen

days after judgment was entered. See Fed.R.App.P. 4(b). The statute therefore expired April 10,

2018, but McComb did not file his Motion to Vacate until June 1, 2020, more than two years too

late.

        Although McComb himself does not mention it, some inmates in his position have tried to

rely on 28 U.S.C. § 2255(f)(3) which starts the statute of limitations on the alternative date “on

which the right asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on collateral review.”

§ 2255(f)(3) does not save McComb’s claim because the Supreme Court did not make Rehaif

retroactively applicable to cases on collateral review.

        Finally, Rehaif provides no relief here because McComb waived his right to file a § 2255

motion in Paragraph 11 of the Plea Agreement which provides:

               11. Defendant also understands that Title 18, United States Code,
               Section 3742 affords a defendant the right to appeal. Nonetheless,
               the defendant knowingly waives the right to appeal the conviction
               and any sentence, including the manner in which that sentence was
               determined, on the grounds set forth in Title 18, United States Code,
               Section 3742 or on any ground whatsoever, in exchange for the
               concessions made by the United States in this plea agreement,
               except that defendant retains the right to appeal if the United States
               files an appeal, or if the Court imposes a sentence above the statutory
               maximum. Defendant also waives his right to attack his conviction
               or sentence collaterally through a post-conviction proceeding,
               including proceedings under 28 U.S.C. § 2255 and 18 U.S.C. §
               3582.



                                                 5
Case: 3:16-cr-00098-TMR-MRM Doc #: 35 Filed: 06/22/20 Page: 6 of 6 PAGEID #: 125




Id. at PageID 48. The Magistrate Judge made this waiver the basis of his Report, but McComb

makes no objections to that portion of the Report at all. If McComb were to respond that the Plea

Agreement was voidable because his plea was not knowing, intelligent, and voluntary, he would

have to deal with the fact that he did not seek to void the Agreement on direct appeal. “[T]he

voluntariness and intelligence of a guilty plea can be attacked on collateral review only if first

challenged on direct review.” Bousley v. United States, 523 U.S. 614 (1998), citing Reed v. Farley,

512 U.S. 339, 354 (1994).



Conclusion



       Having reviewed de novo each of Defendant’s objections to the Report, the Court

OVERRULES them and ADOPTS the Report and Recommendations. It is accordingly ordered

that the Motion to Vacate be dismissed with prejudice and the Clerk enter judgment accordingly.

       Because reasonable jurists would not disagree with this conclusion, Petitioner is denied a

certificate of appealability and the Court certifies to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.



June 22, 2020.                                                      *s/Thomas M. Rose

                                                                    ________________________
                                                                           Thomas M. Rose
                                                                     United States District Judge




                                                6
